     Case 2:19-cv-01241-RFB-BNW Document 7 Filed 04/06/21 Page 1 of 2



1                                UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3     KENTRELL D. WELCH,                                    Case No. 2:19-cv-01241-RFB-BNW
4                                               Plaintiff                 ORDER
5            v.
6     JAMES DZURENDA, et al.,
7                                          Defendants
8
9    I.     DISCUSSION

10          Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections

11   (“NDOC”), has filed a civil rights complaint, as well as two “declarations.” (ECF Nos. 1-1,

12   1-1, 5, 6.)   It is not clear what the purpose of the declarations is, but it appears that

13   Plaintiff is attempting to add allegations to his complaint. The Court will not piecemeal

14   Plaintiff’s complaint together from multiple filings. Plaintiff’s operative complaint must

15   contain all claims, defendants, and factual allegations that Plaintiff wishes to pursue in

16   this lawsuit. As such, the Court grants Plaintiff leave to file a fully complete first amended

17   complaint within 30 days. If Plaintiff does not file a fully complete amended complaint,

18   the court will only screen his initial complaint (ECF No. 1-1) and will not consider any

19   allegations in Plaintiff’s additional filings.

20          If Plaintiff chooses to file a first amended complaint, he is advised that a first

21   amended complaint supersedes (replaces) the original complaint, and, thus, the first

22   amended complaint must be complete in itself. See Hal Roach Studios, Inc. v. Richard

23   Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (holding that “[t]he fact that a party

24   was named in the original complaint is irrelevant; an amended pleading supersedes the

25   original”); see also Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (holding

26   that for claims dismissed with prejudice, a plaintiff is not required to reallege such claims

27   in a subsequent amended complaint to preserve them for appeal).                Plaintiff’s first

28   amended complaint must contain all claims, defendants, and factual allegations that
     Case 2:19-cv-01241-RFB-BNW Document 7 Filed 04/06/21 Page 2 of 2



1    Plaintiff wishes to pursue in this lawsuit. Moreover, Plaintiff must file the first amended
2    complaint on this Court’s approved prisoner civil rights form, and it must be entitled “First
3    Amended Complaint.”
4    II.    CONCLUSION
5           For the foregoing reasons, IT IS ORDERED that Plaintiff is granted leave to file a
6    single complete first amended complaint. If Plaintiff chooses to file a first amended
7    complaint, Plaintiff will file the first amended complaint within 30 days from the date of
8    entry of this order.
9           IT IS FURTHER ORDERED that the Clerk of the Court will send to Plaintiff the
10   approved form for filing a § 1983 complaint, instructions for the same, and a copy of his
11   initial complaint, as well as his declarations (ECF Nos. 1-1, 5, 6). If Plaintiff chooses to
12   file a first amended complaint, he must use the approved form and he will write the words
13   “First Amended” above the words “Civil Rights Complaint” in the caption.
14          IT IS FURTHER ORDERED that, if Plaintiff does not timely file a first amended
15   complaint, the Court will screen the original complaint (ECF No. 1-1) only and will not
16   consider any allegations in Plaintiff’s declarations.
17          DATED April 6, 2021.
18
19                                              UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28



                                                 -2-
